People v Rodriguez (2018 NY Slip Op 04444)





People v Rodriguez


2018 NY Slip Op 04444


Decided on June 14, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2018

Renwick, J.P., Gische, Andrias, Kapnick, Singh, JJ.


3415/15 6896

[*1] The People of the State of New York, Respondent,
v Jonathan Rodriguez, Defendant-Appellant.


Feldman and Feldman, Uniondale (Steven A. Feldman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David P. Stromes of counsel), for respondent.

Judgment, Supreme Court, New York County (Melissa C. Jackson, J.), rendered January 21, 2016, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
Defendant was sentenced in accordance with CPL 390.20(1), which requires a presentence report. When viewed in light of the presumption of regularity, the record, including the presentence report itself and the sentence and commitment sheet, supports the conclusion that the court received the report before it pronounced sentence (see People v Nazario, 253 AD2d 726 [1st Dept 1998]).
By asking the court to convert his mandatory surcharges into a civil judgment, defendant expressly waived his claim that this action by the court was unauthorized. Furthermore, the court's ruling on defendant's request, even if erroneous (see People v Jones, 26 NY3d 730 [2016]), was in defendant's favor (see CPL 470.15[1]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 14, 2018
CLERK